     WRIGHT, FINLAY & ZAK, LLP
 1   Christina Miller, Esq.
     Nevada Bar No. 12448
 2   Regina A. Habermas, Esq.
     Nevada Bar No. 8481
 3   7785 W. Sahara Ave., Suite 200
 4   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   cmiller@wrightlegal.net
     rhabermas@wrightlegal.net
 6   Attorneys for Plaintiffs, Ocwen Loan Servicing, LLC
     and Federal National Mortgage Association
 7
                                     UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9
     OCWEN LOAN SERVICING, LLC; and                        Case No.: 2:17-cv-00778-GMN-CWH
10   FEDERAL NATIONAL MORTGAGE
     ASSOCIATION,
11                                                         STIPULATION AND ORDER OF FINAL
                       Plaintiffs,                         JUDGMENT CONFIRMING
12                                                         EXISTENCE AND VALIDITY OF DEED
                vs.
13                                                         OF TRUST
     MARK DEWITT, an individual; OSCAR
14
     MARTINEZ, and individual; MIRIAM
15   MARTINEZ, an individual; DESERT INN
     MOBILE FAMILY ESTATES OWNERS
16   ASSOCIATION, a Nevada non-profit
     corporation; inclusive,
17
18                     Defendants.

19
            Ocwen Loan Servicing, LLC (“Ocwen”), Federal National Mortgage Association
20
     (“Fannie Mae”) (collectively “Plaintiffs”); Oscar and Miriam Martinez (collectively the
21
     “Martinezs”); and Desert Inn Mobile Family Estates Owners Association (the “HOA”), through
22
     their counsel of record, stipulate as follows:
23
           1.         This matter relates to real property located 3499 Allegheny Dr., Las Vegas, Nevada
24
     89122, APN 161-16-210-285 (the “Property”). The Property is more specifically described as:
25
26          LOT 147, BLOCK 5 OF DESERT INN MOBILE ESTATES I, AS SHOWN BY
            MAP THEREOF IN PLAT BLOOK 21, PAGE 9 OF THE RECORDS OF THE
27          COUNTY OF CLARK COUNTY, NEVADA.
28   ///



                                                   Page 1 of 3
 1         2.     The Deed of Trust that encumbers the Property was recorded on March 23, 2001, as
 2   Document Number 20010323-0001359, in the Official Records of Clark County, Nevada (the
 3   “Deed of Trust”).
 4         3.     In December 2002, Fannie Mae acquired ownership of the Loan, including the
 5   Deed of Trust and associated note (the “Note”).
 6
           4.     Ocwen is the current servicer of the Loan for Fannie Mae, and in that capacity is
 7
     beneficiary of record of the Deed of Trust for Fannie Mae.
 8
           5.     On November 7, 2012, Nevada Association Services, Inc. (“NAS”) recorded, on
 9
     behalf of the HOA, a Foreclosure Deed as Instrument Number 20121107-0001244 (the
10
     “Foreclosure Deed”), which reflected that Mark Dewitt (“Dewitt”) acquired the Property for the
11
     sum of $5,000 (the “HOA Sale”).
12
           6.     On March 16, 2016, a Quit-Claim Deed, Instrument Number 20160316-0001867,
13
     was recorded against the Property, which identified DeWitt as the Grantor and the Martinezs as
14
15   Grantees.

16         7.     The Martinezs have not transferred their interest in the Property and are still the title

17   holder of record.

18         8.     On March 17, 2017, Fannie Mae and Ocwen initiated a quiet title action against the

19   Martinezs, Dewitt and the HOA in the United States District Court, District of Nevada, Case No.
20   2:17-cv-00778 (the “Quiet Title Action”).
21         9.     Plaintiffs, the Martinezs and the HOA have entered a settlement agreement in which
22   they have settled all claims between them in this case. This Stipulation and Order applies to the
23   matters addressed in this particular case only and has no relevance to any other matter.
24   ///
25
     ///
26
     ///
27
     ///
28



                                                 Page 2 of 3
 1        10.      The Deed of Trust survived and was not extinguished in any capacity by the HOA
 2   Sale. The Deed of Trust remains a valid encumbrance against the Property following the
 3   recording of the Foreclosure Deed, and the Martinezs’ interest in the Property is subject to the
 4   Deed of Trust.
 5
     Dated: this 19th day of February, 2019.             Dated: this 19th day of February, 2019.
 6
     WRIGHT, FINLAY & ZAK, LLP                           DENNETT WINSPEAR, LLP
 7
     /s/ Regina A. Habermas, Esq.                        /s/ Gina Gilbert Winspear, Esq.
 8   Christina V. Miller, Esq.                           Gina Gilbert Winspear, Esq.
 9   Nevada Bar No. 12448                                Nevada Bar No. 5552
     Regina A. Habermas, Esq.                            3301 N. Buffalo Dr., Suite 195
10   Nevada Bar No. 8481                                 Las Vegas, NV 89129
     7785 W. Sahara Ave., Suite 200                      Attorneys for Defendant, Desert Inn Mobile
11   Las Vegas, NV 89117                                 Family Estates Owners Association
12   Attorneys for Plaintiffs, Ocwen Loan Servicing,
     LLC and Federal National Mortgage
13   Association
14   Dated: this 19th day of February, 2019.
15   COOPER COONS, LTD.
16
     /s/ Thomas Miskey, Esq.
17   Charles Coons, Esq.
     Nevada Bar No. 10553
18   Thomas Miskey, Esq.
19   Nevada Bar No. 13540
     10655 Park Run Drive, Suite 130
20   Las Vegas, NV 89144
     Attorneys for Oscar and Miriam Martinez
21                                                ORDER
22           IT IS HEREBY ORDERED that the above Stipulation of Final Judgment Confirming
23   Existence and Validity of Deed of Trust, (ECF No. 31), is GRANTED. IT IS FURTHER
24   ORDERED that Plaintiffs and Defendants Desert Inn Mobile Family Estates Owners
25   Association, Oscar Martinez, and Miriam Martinez shall have 21 days from the entry of this

26   Order to file a stipulation of dismissal or a joint status report as to any remaining claims and

27   defendants.

28   DATED this _____
                 19 day of March, 2019.
                                                           _________________________________
                                                           Gloria M. Navarro, Chief Judge
                                                           UNITED STATES DISTRICT COURT
                                                 Page 3 of 3
